Case 1:19-cv-01197-LO-TCB Document 102-6 Filed 07/10/20 Page 1 of 3 PageID# 1448




                          EXHIBIT 6
Case 1:19-cv-01197-LO-TCB Document 102-6 Filed 07/10/20 Page 2 of 3 PageID# 1449


   From:            Lustberg, Lawrence S
   To:              Konkoly, Antonia (CIV)
   Cc:              Orloff, Serena M (CIV)
   Subject:         RE: Snowden -- motion for sanctions
   Date:            Monday, July 06, 2020 8:55:50 PM
   Attachments:     0


  Hey, Toni – Without seeing your motion, I have no idea how we will respond, if we do, but we
  certainly will not argue that you violated 37(d)(1)(B) – and I agree that further conversation would
  not be fruitful, as much as I enjoy talking to you and Serena. Thanks for confirming though.

  Lawrence S. Lustberg, Esq.
  Gibbons P.C.
  1 Gateway Center
  Newark, NJ 07102

  Tel. (973) 596-4731
  Fax (973) 639-6285
  Cell (201) 407-4765


  From: Konkoly, Antonia (CIV) <Antonia.Konkoly@usdoj.gov>
  Sent: Monday, July 6, 2020 8:20 PM
  To: Lustberg, Lawrence S <LLustberg@gibbonslaw.com>
  Cc: Orloff, Serena M (CIV) <serena.m.schulz-orloff@usdoj.gov>
  Subject: Snowden -- motion for sanctions

  Hi Larry,

  This is just to briefly touch base on our anticipated motion for sanctions against Mr. Snowden, which
  we’ve mentioned at least a few times that we intend to file. That is still our intention, and we
  currently hope to have the motion on file by Friday. As we explained in our last extension motion,
  the sanctions we plan to seek will be intended to, basically, “level the evidentiary playing field,” in
  light of Mr. Snowden’s refusal to participate in discovery.

  We’re still working on tailoring the precise contours of our request, but wanted to flag that under
  our reading of FRCP 37(d)(1)(B), we have—through our earlier conferrals regarding Mr. Snowden’s
  stance on discovery—satisfied our obligation to “attempt to obtain the answer or response without
  court action.” However, if you disagree, or think a further conversation on that subject before we file
  our motion might be fruitful, please let us know, and Serena and I would be happy to set up a time
  to chat.

  Thanks,
  Toni

  Antonia Konkoly
  Trial Attorney
Case 1:19-cv-01197-LO-TCB Document 102-6 Filed 07/10/20 Page 3 of 3 PageID# 1450


  U.S. Department of Justice
  Civil Division | Federal Programs Branch
  Direct line: (202) 514-2395
  email: Antonia.Konkoly@usdoj.gov




  Disclaimer
  The contents of this message, together with any attachments, may contain information that is legally
  privileged, confidential and exempt from disclosure. If you are not the intended recipient, you are hereby
  notified that any dissemination, distribution, printing, or copying of this message, or any attachment, is
  strictly prohibited. If you have received this message in error, please notify me immediately by reply e-
  mail or call Gibbons P.C. at 973-596-4500 and delete this message, along with any attachments, from
  your computer.
